Per Curiam.
Plaintiff has a verdict of $6,500. Under the rule to show cause and the reasons assigned the sole ground urged for setting aside this verdict is its alleged inadequacy. The plaintiff was seriously and permanently injured. His hip was fractured and the injury resulted in a shortening of'his leg two and one-quarter inches and a paralyzing or loss of function of a foot.
His medical and hospital bills amounted to $736.35 and his loss of earning up to the time of trial amounted to about $5,000, thus leaving him, by the verdict, less than $1,000 for pain and suffering and disability.
We think the verdict is clearly inadequate. The defendant argues that if set aside the verdict should be set aside in all respects as the evidence of negligence is doubtful. We conclude that this is not so, but that on the contrary the proofs in that direction are most convincing.
The rule to show cause is made absolute, and a venire de novo awarded as to the question of damages only.